Citation Nr: 1626187	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-39 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in February 2014 and February 2015 for additional development.  In November 2014, the Veteran testified at a hearing held at the RO.

In August 2015, the Veteran's representative filed a withdrawal from representation.  The Veteran was made aware of that withdrawal and the withdrawal was accepted by the RO.  The Veteran had not elected a new representative.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left knee disability has been manifested by flexion greater than 45 degrees, normal extension, and no instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

In an April 1992 rating decision, service connection was initially granted for chronic knee pain/patellofemoral pain on the left and a noncompensable rating assigned under DC 5299-5257.  The use of the DC indicates that the RO rated the knee disability by analogy to DC 5257.  See 38 C.F.R. §§ 4.20, 4.27.  

In the rating action on appeal, the RO increased the rating to 10 percent, effective November 5, 2007, and cited DC 5261, which pertains to limitation of flexion of the knee.  Other applicable codes include DC 5003 and 5010, which pertain to arthritis, DC 5257, which pertains to ligamental instability, and DC 5620, which pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260. 

Under DC 5260, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on September 2008 VA examination, the Veteran reported pain and swelling of the knee after activities such as walking on uneven ground or up hills or stairs.  He would need to rest the knee following such activity.  On physical examination, there was no redness, heat, tenderness, swelling, or effusion.  There was mild tenderness to palpation of the tibial tubercle.  Ligaments were intact.  Range of motion was 0-125 degrees, with some pain at the last 10 degrees of flexion.  X-ray showed minimal medial joint space narrowing, otherwise a normal left knee. 

On April 2014, VA examination, the Veteran reported experiencing constant pain of the left knee, with giving way.  The Veteran reported flares that occurred every couple of weeks and resulted in limitation of motion of the knee.  Range of motion testing was 0-120 degrees, with pain beginning at 100 degrees.  There was functional loss on repetition by way of less movement than normal and pain on movement.  There was no instability or abnormal ligament finding.  The Veteran had undergone surgery for a meniscal tear previously, however, there were no residual signs or symptoms related to that condition.  An MRI showed degenerative changes of the knee as well as a small vertical tear of the lateral meniscus.

VA treatment records reflect that the Veteran was experiencing ongoing knee pain that led to an arthroscopy/partial meniscectomy in January 2015.  Following surgery, he was described as healing well and able to complete full range of motion of the knee.

In this case, the Board has determined that the Veteran is not entitled to a rating in excess of 10 percent for the left knee under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a higher rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted. 

Next, a higher or separate rating under DC 5257 is not warranted.  Despite the Veteran's assertions, physical examination of the left knee was negative for any objective indication of instability or subluxation of the joint.

Moreover, a higher rating is not warranted under DC 5003 or 5010, as only one major joint is affected, and the Veteran is already compensated for limitation of motion of the joint.

Finally, although the Veteran has undergone meniscal surgery, there is no indication that he meets the criteria under DC 5258 or 5259, as no such symptomatology was identified on VA examination or in the post-operative records.  The 2014 VA examination specifically found no residual signs or symptoms related to meniscectomy.  The Veteran has not identified any symptoms related to his 2015 knee surgery.

The Veteran contends that his left knee disability flare ups when completing certain activities, such as going up and down stairs and walking.  However, even when the Veteran does experience flare-ups of his left knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the affected joints would be so restricted by pain or other factors to be limited in flexion or extension such that an increased rating and/or a separate rating would be warranted at any time during the appeal period.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a compensable rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's disability results in pain and limitation of motion of the knee.  The rating schedule contemplates disabling conditions related to the knees including pain and loss of motion.  The Veteran's disability does not meet the higher ratings, and is in fact addressed by the current ratings in place.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

ORDER

An increased rating for a left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


